THE COURT
(CRANCH, Chief Judge, doubting)
decided that the witness was incompetent, by reason of the interest, being inclined to think that the verdict might be given in evidence for the witness in his suit for the support of the first wife.
Mr. Jones, for the United States, offered a nolle prosequi to be entered, and the jury was discharged.
Mr. Jones, then moved the court to bind the prisoner over to answer to such an indictment at the next term.
THE COURT said they should take time to consider till tomorrow.
Mr. Key objected that the court could not recommit the prisoner, as there was no charge upon the oath of a competent witness.
The question does not appear to have been moved again.